        Case 1:20-cv-02612-JPB Document 1 Filed 06/19/20 Page 1 of 14




                IN THE UNITED STATES DISTRICT COURT
                   NORTHERN DISTRICT OF GEORGIA
                          ATLANTA DIVISION

MATTHEW BOWMAN, on behalf of )                 Case No.
himself and all others similarly situated, )
                                           )
      Plaintiff,                           )   CLASS ACTION COMPLAINT
                                           )
      v.                                   )
                                           )   JURY TRIAL DEMANDED
RENEE UNTERMAN, individually,              )
                                           )
      Defendant.                           )

                         CLASS ACTION COMPLAINT

      Plaintiff, MATTHEW BOWMAN (“Plaintiff”), brings this action against

Defendant, RENEE UNTERMAN, individually (“Defendant”), on behalf of himself

and all others similarly situated, and complains and alleges upon personal knowledge

as to himself and his own acts and experiences, and, as to all other matters, upon

information and belief, including investigation conducted by his attorneys.

                                 INTRODUCTION

   1. This action arises out of Defendant’s practice of sending autodialed text

      messages to individuals. Defendant’s actions violate the Telephone Consumer

      Protection Act, 47 U.S.C. § 227, et seq. (“TCPA”).

   2. A text message is a “call” as defined by the TCPA. E.g., Satterfield v.

                                           1
     Case 1:20-cv-02612-JPB Document 1 Filed 06/19/20 Page 2 of 14




   Simon & Schuster, Inc., 569 F.3d 946, 953 (9th Cir. 2009).

3. Plaintiff is one such recipient of Defendant’s spam text messaging. Defendant

   sent text messages to Plaintiff’s cellular telephone.

4. The text messages were sent without prior express written consent of the

   recipient.

5. The text messages were sent using an automatic telephone dialing system, and

   were not sent for an emergency purpose.

6. Accordingly, Plaintiff brings this TCPA action on behalf of Plaintiff and a

   proposed class of similarly situated individuals who received these text

   messages without express consent to receive such text messages.

                                 PARTIES

7. Plaintiff is, and at all times mentioned herein was, a citizen and resident of

   the City of Duluth, Gwinnett County, State of Georgia.

8. Plaintiff is, and at all times mentioned herein, a “person” as defined by 47

   U.S.C. § 153(39).

9. Defendant is, and at all times mentioned herein, a “person” as defined by 47

   U.S.C. § 153(39).

10.Defendant is an individual residing in the State of Georgia.




                                       2
     Case 1:20-cv-02612-JPB Document 1 Filed 06/19/20 Page 3 of 14




            MATTHEW BOWMAN v. RENEE UNTERMAN

11.On or about May 8, 2020, Defendant began using Plaintiff’s cellular telephone

   number for the purpose of sending unsolicited text messages to Plaintiff. The

   text messages were sent as part of a marketing campaign, the purpose of which

   was to advertise Defendant’s political campaign to a large number of potential

   customers in a short period of time.

12.Defendant placed the text messages from 912-214-3727, which belongs to

   Defendant and/or is operated by Defendant or one of her agents on her behalf.

13.On or about May 9, 2020, in an effort to get the text messages to stop, Plaintiff

   replied “Stop.”

14.On or about May 9, 2020, instantaneously after Plaintiff sent the above-

   referenced text message to Defendant, Plaintiff received an automated text

   message from Defendant stating, “You have successfully been unsubscribed.

   You will not receive any more messages from this number. Reply START to

   resubscribe.” (This text message and the above-referenced text messages are

   attached hereto as Exhibit A).

15.The fact that Defendant’s response text message was instantaneous to

   Plaintiff’s statement in his text message is indicative of the text message from

   Defendant being automated.

                                       3
     Case 1:20-cv-02612-JPB Document 1 Filed 06/19/20 Page 4 of 14




16.Plaintiff did not provide Defendant or its agents with prior written express

   consent to receive unsolicited text messages, pursuant to 47 U.S.C. § 227

   (b)(1)(A).

17.Even if Defendant had Plaintiff’s consent to contact Plaintiff on his cellular

   telephone, Plaintiff revoked any such authority when Plaintiff told Defendant

   to stop all further text communications.

18.Despite such revocation, Plaintiff received a further text message from

   Defendant.

19.The text messages placed to Plaintiff’s cellular telephone were placed via an

   “automatic telephone dialing system,” (“ATDS”) as defined by 47 U.S.C. §

   227 (a)(1) as prohibited by 47 U.S.C. § 227 (b)(1)(A).

20.The system used by Defendant has the capacity to store numbers, or to

   produce telephone numbers to send text messages using a random or

   sequential number generator. This is evidenced by:

      a. That the text messages can be stopped automatically via a “Stop”

         command; and

      b. That none of the text messages were sent with human intervention.




                                      4
     Case 1:20-cv-02612-JPB Document 1 Filed 06/19/20 Page 5 of 14




21.The telephone number that Defendant, or its agent, sent text messages to was

   assigned to a cellular telephone service for which Plaintiff incurs a charge for

   incoming text messages pursuant to 47 U.S.C. § 227 (b)(1).

22.These text messages were not for emergency purposes as defined by 47 U.S.C.

   § 227 (b)(1)(A)(i).

23.Accordingly, text messages were sent in violation of the TCPA, as the text

   messages were sent to Plaintiff’s cellular telephone using an automatic

   telephone dialing system without Plaintiff’s prior express written consent.

24.Plaintiff has suffered actual injury as a result of Defendant’s text messages,

   including:

      a. Loss of device storage;

      b. Data usage;

      c. Plan usage;

      d. Depletion of device’s battery;

      e. Trespass to chattel;

      f. Lost time tending to unsolicited text messages; and

      g. Invasion of privacy.




                                       5
     Case 1:20-cv-02612-JPB Document 1 Filed 06/19/20 Page 6 of 14




                            CLASS ALLEGATIONS

25.Plaintiff brings this action under Fed. R. Civ. P. 23 on behalf of a proposed

   class defined as:

         Plaintiff and all persons within the United States, within
         the four years immediately preceding the filing of this
         Complaint, Defendant or some person acting on
         Defendant’s behalf sent a text message to their cellular
         telephone advertising Defendant’s political campaign,
         through the use of the same or materially similar telephone
         dialing equipment as that which was used to send the texts
         at issue to the Plaintiff.

   (the “Class”)

26.Excluded from this class are Defendant and any entities in which Defendant

   have a controlling interest; Defendant’s agents and employees; any Judge and

   Magistrate Judge to whom this action is assigned and any member of their

   staffs and immediate families; and any claims for personal injury, wrongful

   death, and/or emotional distress.

27.The Class members for whose benefit this action is brought are so numerous

   that joinder of all members is impracticable.

28.The exact number and identities of the persons who fit within the class are

   ascertainable in that Defendant maintains written and electronically stored

   data showing:

      a. The time period(s) during which Defendant sent their text messages;
                                       6
     Case 1:20-cv-02612-JPB Document 1 Filed 06/19/20 Page 7 of 14




      b. The telephone numbers to which Defendant sent their text messages;

         and

      c. The content of these text messages.

29.The Class is comprised of hundreds, if not thousands, of individuals

   nationwide.

30.There are common questions of law and fact affecting the rights of the Class

   members, including, inter alia, the following:

      a. Whether, within the past four (4) years of filing this Complaint,

         Defendant placed any unsolicited text message (other than a text

         message made for emergency purposes or made with the prior express

         written consent of the texted party) to a Class member using any

         automatic telephone dialing and/or texting system to any telephone

         number assigned to a cellular telephone services;

      b. Whether Plaintiff and the Class members were damaged thereby, and

         the extent of damages for such violation;

      c. Whether Defendant took adequate steps to acquire and/or track consent;

      d. Whether Plaintiff and the Class were damaged thereby, and the extent

         of damages for such violations; and




                                      7
     Case 1:20-cv-02612-JPB Document 1 Filed 06/19/20 Page 8 of 14




      e. Whether Defendant should be enjoined from engaging in such conduct

         in the future.

31.As a person that received at least one unsolicited text message without

   Plaintiff’s prior express written consent, Plaintiff is asserting claims that are

   typical of the Class. Plaintiff will fairly and adequately represent and protect

   the interests of the Class in that Plaintiff has no interests antagonistic to any

   member of the Class.

32.Plaintiff and the members of the Class have all suffered irreparable harm as a

   result of the Defendant’s unlawful and wrongful conduct. Absent a class

   action, the Class will continue to face the potential for irreparable harm. In

   addition, these violations of law will be allowed to proceed without remedy

   and Defendant will likely continue such illegal conduct. Because of the size

   of the individual Class member’s claims, few, if any, Class members could

   afford to seek legal redress for the wrongs complained of herein.

33.Plaintiff and all putative Class members have also necessarily suffered actual

   damages in addition to statutory damages, as all Class members spent time

   tending to Defendant’s unwanted text messages and, due to the nature of text

   messages, the text messages at issue took up space on putative Class




                                       8
     Case 1:20-cv-02612-JPB Document 1 Filed 06/19/20 Page 9 of 14




   members’ devices, used Class members’ cellular telephone plans, caused a

   nuisance to Class members, and invaded Class members’ privacy.

34.Plaintiff has no interests antagonistic to, or in conflict with, the Class.

35.Plaintiff has retained counsel experienced in handling class action claims and

   claims involving violations of the Telephone Consumer Protection Act.

36.Defendant has acted and refused to act on grounds generally applicable to the

   Class, thereby making injunctive and declaratory relief appropriate for the

   Class as a whole.

37.The prosecution of separate actions by individual class members would create

   a risk of inconsistent or varying adjudications.

38.A class action is superior to other available methods for the fair and efficient

   adjudication of the controversy since, inter alia, the damages suffered by each

   class member make individual actions uneconomical.

39.Common questions will predominate, and there will be no unusual

   manageability issues.

                FIRST CAUSE OF ACTION
  NEGLIGENT VIOLATIONS OF THE TELEPHONE CONSUMER
        PROTECTION ACT, 47 U.S.C. § 227(B)(1)(A)(III)

40.Plaintiff incorporates by reference paragraphs one (1) through thirty-nine (39)

   of this Complaint as though fully stated herein.


                                        9
    Case 1:20-cv-02612-JPB Document 1 Filed 06/19/20 Page 10 of 14




41.Defendant sent text messages to Plaintiff and Class members on their cellular

   telephone numbers.

42.The text messages were sent using an “automatic telephone dialing system.”

43.The text messages were not sent for “emergency purposes” as defined by 47

   U.S.C. § 227(b)(1)(A)(i).

44.Plaintiff and Class members are entitled to an award of $500.00 in statutory

   damages for each and every violation, pursuant to 47 U.S.C. § 227(b)(3)(B).

                     SECOND CAUSE OF ACTION
             KNOWING AND/OR WILLFUL VIOLATIONS OF THE
               TELEPHONE CONSUMER PROTECTION ACT,
                        47 U.S.C. § 227 ET SEQ.

39.Plaintiff incorporates by reference paragraphs one (1) through thirty-nine (39)

   of this Complaint as though fully stated herein.

40.The foregoing acts and omissions of Defendant constitute numerous and

   multiple knowing and/or willful violations of the TCPA, including but not

   limited to each and every one of the above-cited provisions of 47 U.S.C. § 227

   et seq.

41.As a result of Defendant’s knowing and/or willful violations of 47 U.S.C. §

   227 et seq, Plaintiff and The Class are entitled to an award of $1,500.00 in

   statutory damages, for each and every violation, pursuant to 47 U.S.C. §

   227(b)(3)(C).

                                      10
        Case 1:20-cv-02612-JPB Document 1 Filed 06/19/20 Page 11 of 14




   42.Plaintiff and the Class are also entitled to and seek injunctive relief prohibiting

      such conduct in the future.

                               PRAYER FOR RELIEF

      WHEREFORE, Plaintiff respectfully requests the Court grant Plaintiff and the

Class members the following relief against Defendant:


  FIRST CAUSE OF ACTION FOR NEGLIGENT VIOLATIONS OF THE
                  TCPA, 47 U.S.C. § 227 ET SEQ.

   43.As a result of Defendant’s negligent violations of 47 U.S.C. § 227(b)(1),

      Plaintiff seeks for himself and each Class member $500.00 in statutory

      damages, for each and every violation, pursuant to 47 U.S.C. § 227(b)(3)(B).

   44.Pursuant to 47 U.S.C. § 227(b)(3)(A), injunctive relief prohibiting such

      conduct in the future.

   45.An award of reasonable attorneys’ fees and costs.

   46.Any other relief the Court may deem just and proper.

      SECOND CAUSE OF ACTION FOR KNOWING AND/OR WILLFUL
           VIOLATIONS OF THE TCPA, 47 U.S.C. § 227 ET SEQ.

   47.As a result of Defendant’s knowing and/or willful violations of 47 U.S.C. §

      227(b)(1), Plaintiff seeks for himself and each Class member $1,500.00 in

      statutory damages, for each and every violation, pursuant to 47 U.S.C. §

      227(b)(3)(C).

                                           11
       Case 1:20-cv-02612-JPB Document 1 Filed 06/19/20 Page 12 of 14




  48.Pursuant to 47 U.S.C. § 227(b)(3)(A), injunctive relief prohibiting such

     conduct in the future.

  49.An award of reasonable attorneys’ fees and costs.

  50.Any other relief the Court may deem just and proper.

                                    RESPECTFULLY SUBMITTED,


June 19, 2020                       By: /s/ Shireen Hormozdi
                                    Shireen Hormozdi
                                    SBN: 366987
                                    Hormozdi Law Firm, LLC
                                    1770 Indian Trail Lilburn Road, Suite 175
                                    Norcross, GA 30093
                                    Tel: 678-395-7795
                                    Fax: 866-929-2434
                                    shireen@agrusslawfirm.com
                                    shireen@norcrosslawfirm.com
                                    Attorney for Plaintiff




                                       12
Case 1:20-cv-02612-JPB Document 1 Filed 06/19/20 Page 13 of 14




               EXHIBIT A




                              13
Case 1:20-cv-02612-JPB Document 1 Filed 06/19/20 Page 14 of 14
